227 Ga. 104 (1970)
179 S.E.2d 67
STARK
v.
HANEY.
26175.
Supreme Court of Georgia.
Argued November 9, 1970.
Decided December 3, 1970.
Rehearing Denied December 17, 1970.
G. Hughel Harrison, James W. Garner, for appellants.
Glyndon C. Pruitt, for appellee.
NICHOLS, Justice.
This appeal is from a judgment of the trial court rendered after hearing evidence in a declaratory judgment case involving title to land. No transcript of the evidence adduced at such hearing was made or transmitted to this court. The sole enumeration of error requires a consideration of the facts presented at such hearing and in the absence of such transcript it must be assumed that under the evidence adduced the judgment was authorized. Compare Terry v. Warner Robins Supply Co., 225 Ga. 5 (2) (165 SE2d 731); DeRose v. Holcomb, 226 Ga. 289 (1) (174 SE2d 410).
Judgment affirmed. All the Justices concur.